              Case 1:20-cv-00963-LM Document 5 Filed 01/22/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

*************************************
Ian B. Freeman, et al.              *
        Plaintiffs                  *
                                    *
v.                                  *                        Case No. 1:20-cv-00963-LM
                                    *
City of Keene, et al.               *
        Defendants                  *
*************************************

                           MOTION TO DISMISS BY CITY OF KEENE

         NOW COMES Defendant City of Keene (“City”), by its counsel, Gallagher, Callahan, &

Gartrell P.C., and moves to dismiss all counts in Plaintiffs’ Complaint dated September 18,

20201:

         1.      Plaintiffs’ Complaint includes five counts: 1) Count I—declaratory judgment; 2)

Count II—federal and state constitutional violations of Plaintiffs’ free exercise of region; 3)

Count III—federal and state constitutional violations of Plaintiffs’ freedom of speech; 4) Count

IV—federal constitutional violations of Plaintiffs’ procedural due process; 5) Count V— federal

constitutional violations of Plaintiffs’ right of assembly.

         2.      City is entitled to dismissal on all counts pursuant to Fed. R. Civ. P. 12(b)(6) as a

matter of law for the reasons stated in its Memorandum of Law.

         WHEREFORE, City requests the following affirmative relief:




1
  Plaintiffs’ Complaint stated Plaintiffs were “filing contemporaneously with this Complaint a Motion for a
Temporary Restraining Order and/or Preliminary Injunction.” (Compl. [Doc. 1] at *1 n. 1.) City has not been served
with a Temporary Restraining Order and/or Preliminary Injunction, so neither document is addressed in this motion
or supporting memorandum of law.

                                                        1
              Case 1:20-cv-00963-LM Document 5 Filed 01/22/21 Page 2 of 2




         A.       Grant this Motion to Dismiss;

         B.       Award attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 2;

         C.       Order such other relief as is just and proper.




                                                   Respectfully submitted,


                                                   CITY OF KEENE
                                                   By Its Attorneys
                                                   GALLAGHER, CALLAHAN & GARTRELL, P.C.

Dated: January 22, 2021                                By: /s/ Charles P. Bauer
                                                               Charles P. Bauer, Esq. (NH Bar #208)
                                                               Donald P. Reape, Esq. (NH Bar #272973)
                                                               214 North Main St.
                                                               Concord, NH 03302
                                                               (603) 228-1181
                                                               bauer@gcglaw.com / reape@gcglaw.com


                                               LOCAL RULE 7.1

        I, Charles P. Bauer, hereby certify that I did not attempt to gain concurrence because this
is a dispositive motion.

Dated: January 22, 2021                                By: /s/ Charles P. Bauer
                                                               Charles P. Bauer, Esq. (NH Bar #208)

                                       CERTIFICATE OF SERVICE

         I, Charles P. Bauer, hereby certify that I have this date forwarded a copy of the foregoing
to all counsel of record through the court’s electronic filing system (ECF).

Dated: January 22, 2021                                By: /s/ Charles P. Bauer
                                                               Charles P. Bauer, Esq. (NH Bar #208)


2
  “Attorney’s fees. In any action or proceeding to enforce a provision of sections . . . 1980, and 1981 of the Revised
Statutes [42 U.S.C. §§ 1981–1983, 1985, 1986], . . . the court, in its discretion, may allow the prevailing party, other
than the United States, a reasonable attorney’s fee as part of the costs . . . .” 42 U.S.C. § 1988 (emphasis added).

                                                           2
